NUMBER 13-13-00059-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

TRENT JACKSON,                                                              Appellant,


                                            v.


THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 24th District Court
                         of De Witt County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Perkes and Longoria
              Memorandum Opinion by Justice Longoria
      By one issue, appellant Trent Jackson appeals his conviction for forgery of a

financial instrument. See TEX. PENAL CODE ANN. § 32.21(b) (West, Westlaw through 2013

3d C.S.). A jury found appellant guilty and assessed two years’ imprisonment in state jail,
a fine of $8,718.56, and court costs. Appellant argues the trial court erred by preventing

from cross-examining the complainant, John Stevens, regarding whether or not appellant

actually stole the checks he allegedly forged. We affirm.

                                              I. BACKGROUND

        Stevens testified at trial that he owned the three checks on which appellant

allegedly forged Stevens’s signature. Stevens told the court he noticed that a checkbook

and three checks from another checkbook were missing after the bank notified him of

forgeries in his account and that none of the three checks bore his signature or

handwriting. Stevens testified he knew appellant because appellant had visited Stevens’s

home in the past, but Stevens did not owe him any money. Stevens did not know who

stole his property but speculated it was Jessica De Los Santos, the daughter of a friend.

Appellant attempted to cross-examine Stevens regarding whether De Los Santos stole

the checks and the checkbook, but the State successfully objected on relevancy

grounds.1

        Courtney Ybarra, a teller at the Texas Dow Employee’s Credit Union (TDECU),

told the court she knew appellant from high school. Ybarra testified that she cashed the

first check for appellant and handled the transaction where appellant withdrew the

majority of the money from the third check within twenty minutes of deposit. Nicole

Nelson, another TDECU teller who also personally knew appellant, testified that she did

not know who deposited the second check, but that she helped appellant withdraw most

of the money that was deposited from the second check a short time after deposit.2


        1 Specifically, appellant’s counsel asked: “[i]n fact, you do know that Jessica De Los Santos stole

checks from you, don’t you?”

        2   There is no evidence of appellant depositing the second or third check himself, but the State

                                                     2
        Linda Thompson, the sister of the mother of appellant’s infant son, testified that

Jessica De Los Santos asked her to cash the checks but Linda refused. Linda also

admitted under cross-examination to having a history of committing theft.                              Olivia

Thompson, another of Linda’s sisters, testified that Jessica asked her to cash the checks,

but Olivia also refused.

                                               II. DISCUSSION

        By one issue, appellant argues the trial court erred by sustaining the State’s

relevancy objection to appellant’s cross-examination of Stevens. Appellant alleges that

the ruling prevented him from casting doubt as to whether or not appellant stole the

checkbook and the three checks. Appellant asserts that his attempted cross-examination

was relevant because the prosecution must, for any offense, prove the name of the

accused who committed the crime. See TEX. CODE CRIM. PROC. ANN. arts. 21.02, 21.07,

21.21 (West, Westlaw through 2013 3d C.S.).3 If he had an opportunity to cross-examine

Stevens regarding De Los Santos, appellant asserts it would have raised reasonable

doubts as to his guilt.

        The State responds that cross-examination would not have raised reasonable

doubts regarding whether or not appellant committed the charged offense. The State

contends that the identity of the person who initially stole the checkbook is irrelevant

because the elements of forgery of a financial instrument do not include theft of the

instrument. See TEX. PENAL CODE ANN. § 32.21. We agree.




alleged that appellant withdrew the majority of the money less than half an hour after each deposit.

        3 We note that articles 21.02, 21.07, and 21.21 involve some of the requirements of an indictment
or information but not the sufficiency of the evidence supporting a conviction. See TEX. CODE CRIM. PROC.
ANN. arts. 21.02, 21.07, 21.21 (West, Westlaw through 2013 3d C.S.).

                                                    3
        Appellant is correct that the State has the burden to prove beyond a reasonable

doubt the identity of the person who committed the charged offense. See Wiggins v.

State, 255 S.W.3d 766, 771 (Tex. App.—Texarkana 2008, no pet.). However, the State

is correct that elements of the offense of forgery of a financial instrument do not include

theft of the instrument.4 See TEX. PENAL CODE ANN. § 32.21. Appellant does not explain

how the identity of the person who stole the checkbook and the three checks would have

raised reasonable doubt regarding his identity as the person who committed the charged

offense.5 See Wiggins, 255 S.W.3d at 771. We conclude from this that the trial court did

not err in sustaining the State’s objection to appellant’s cross-examination of Stevens.

See id. We overrule appellant’s sole issue.

                                               III. CONCLUSION

        We affirm the judgment of the trial court.




                                                           NORA L. LONGORIA
                                                           Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of August, 2014.




        4 To make a legally sufficient case for the offense of forgery of a financial instrument, the State was
required to prove that appellant: (1) possessed a writing; (2) that purported to be the act of another; (3)
who did not authorize the act; (4) passed the writing; (5) with the intent to defraud or harm another. See
TEX. PENAL CODE ANN. § 32.21(a), (b) (West, Westlaw through 2013 3d C.S.); see also Ford v. State, 282
S.W.3d 256, 261 (Tex. App.—Austin 2009, no pet.).
        5Appellant also does not address the video recording depicting him passing the first check or the
testimony from the bank tellers positively identifying him as the same person as on the video.

                                                      4